Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-23, 25-28 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on February 5, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: 
The specification does not include a brief description of figures 3 and 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14, 18, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is insufficient antecedent basis for "the availability values of the plurality of NS instances in the NS1." (emphasis noted)
Regarding claim 14 insufficient antecedent basis "wherein M and N values for the redundancy model are chosen to satisfy…"  The wherein clause is typically used to refer back and further define a previous stated subject matter.  In this case, the wherein clause attempts to further define M and N values for the redundancy model.  However, claims 1, 13-14 do not previously identify any M and N values for the redundancy model.
Regarding claim 18, there is insufficient antecedent basis for "the availability values of the plurality of NS instances in the NS1." (emphasis noted)
Regarding claim 27 insufficient antecedent basis "wherein M and N values for the redundancy model are chosen to satisfy…"  The wherein clause is typically used to refer back and further define a previous stated subject matter.  In this case, the wherein clause attempts to further define M and N values for the redundancy model.  However, the claim did not previously identify any M and N values for the redundancy model.

Allowable Subject Matter
Claims 1-4, 6-10, 12-13, 15-17, 19-23, 25-26, and 28 allowed.
Claims 5, 14, 18, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ji et al. US Patent Publication No. 2022/0019469 discloses obtaining at least one virtual network function (VNF) descriptor (VNFD) for a VNF composing the NS, the VNFD being associated at least one deployment flavor (DF); selecting a VNF DF; and instantiating the NS instance by instantiating at least one VNF instance according to the at least one selected VNF DF (para. [0092] NM requests to perform instantiation for the first NS.  instantiation information of each VNF in the instantiation information of the N VNFs includes information needed for instantiating the VNF, such as an identifier of a VNF descriptor (VNFD) of the VNF and an identifier of a deployment flavor of the VNF.  para. [0150] instantiation information of the first NS includes instantiation information of three VNFs, VNFD1 and deployment flavor 1, VNFD2 and deployment flavor 2, and VNFD3 and deployment flavor)
Ni et al. US Patent Publication No. 2020/0409743 discloses obtaining at least one virtual network function (VNF) descriptor (VNFD) for a VNF composing the NS, the VNFD being associated with at least one absolute availability value guaranteed according to at least one deployment flavor (DF) (para. [0022] network service NS service level information includes at least one of a network-service service availability level SAL.  para. [0149] network service NS service level information may be introduced into an attribute of a network service NS deployment flavor (DF) in the NSD.  a network-service “service availability level” (SAL) or network service priority indication information) 
Ni et al. US Patent Publication No. 2020/0145302 discloses determining a minimum availability value for a NS instance of the NS; and instantiating the NS instance by instantiating at least one VNF instance according to the at least one selected VNF DF (para. [0062] assigning resources and the needed high availability mechanisms for fulfilling the service availability requirements of this NS.  para. [0101] obtain an information element of service availability level in at least one descriptor for defining the service availability level requirements)
Xu et al. US Patent Publication No. 2018/0145889 discloses instantiating an NS instance by instantiating at least one VNF instance according to the at least one selected VNF DF (para. [0048] instantiate a network service NS.  para. [0054] VNFD may be used for instantiation to obtain multiple VNF instances according to different deployment flavors)
Ni et al. US Patent Publication No. 2018/0062945 discloses determining a minimum availability value for a NS instance of the NS; and instantiating the NS instance (para. [0062] MANO 180 may request network infrastructure element such as a Network Controller 140 for assigning resources and the needed high availability mechanisms for fulfilling the service availability requirements of this NS).
Chou et al. US Patent Publication No. 2019/0334777 obtaining an availability value of a network function virtualization infrastructure (NFVI) on which the VNF is to be deployed (para. [0037] Different versions of a VNF Package may correspond to different implementations of the same function, different versions to run in different execution environments (e.g., on different hypervisors, dependent on NFVI resources availability information, etc.)).
Xia US Patent Publication No. 2018/0375726 discloses virtual network function (VNF) descriptor (VNF) for a VNF composing a NS, the VNFD being associated with at least one absolute availability value according to at least one deployment flavor (para. [0029] deployment flavor specifies a range interval of available virtual resources of the VNF.  para. [0040] descriptor file describes deployment flavors that need to be configured for performance parameters of the VNF instance within different range.  para. [0041] VNF developer provides descriptor files corresponding to different types of VNF instances, one descriptor file may include one or more deployment flavors.  para. [0061] VNFD describes one or more deployment flavors that can be selected by the VNF instance).
However, the prior art of record does not teach in whole or make obvious: obtaining at least one virtual network function (VNF) descriptor (VNFD) for a VNF composing the NS, the VNFD being associated with at least one absolute availability value guaranteed according to at least one deployment flavor (DF);  obtaining an availability value of a network function virtualization infrastructure (NFVI) on which the VNF is to be deployed;  determining a minimum availability value for a NS instance of the NS;  selecting a VNF DF and redundancy model (RM) for the VNF DF such that the product of the absolute availability value of the VNF DF, taking into account the selected RM, and of the availability value of the NFVI is greater than or equal to the minimum availability value for the NS instance; and instantiating the NS instance by instantiating at least one VNF instance according to the at least one selected VNF DF and corresponding RM.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445